Citation Nr: 0408072	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-12 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 10 percent for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel





INTRODUCTION

The veteran had active service from September 1989 to January 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which increased the rating for the service-connected hearing 
loss in the veteran's left ear from 0 percent (i.e., 
noncompensable) to 10 percent.  He wants a rating higher than 
10 percent.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Unfortunately, for the reasons explained below, the Board 
cannot yet decide this appeal.  So the case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

During the pendency of this appeal, Public Law (PL) 107-330 
was enacted amending 38 U.S.C.A. § 1160(a)(3) effective 
December 6, 2002.  Under this change in the law, 38 U.S.C.A. 
§ 1160(a)(3) now requires consideration of deafness 
(partial or total) in a nonservice-connected ear in 
conjunction with the service-connected ear, if the hearing 
loss in the service-connected ear is 10 percent or more 
disabling.  See Veterans Benefits Administration (VBA) Fast 
Letter 03-11 (April 8, 2003).  Prior to this change in the 
law, 38 U.S.C.A. § 1160(a)(3) required total deafness in both 
ears for special consideration for paired organs and 
extremities under 38 C.F.R. § 3.383(a)(3).

The results of the veteran's July 2002 audiometric 
examination were grounds for increasing the rating for his 
left ear hearing loss to the 10-percent level.  Therefore, 
according to the amendments to 38 U.S.C.A. §1160(a)(3), the 
RO must also evaluate the severity of the hearing impairment 
in his nonservice-connected right ear.  And the RO has not 
had an opportunity to do this.

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:  

1.  Prior to making any further determination on 
the merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure the new notification 
requirements and development procedures contained 
in 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing regulations are 
fully complied with and satisfied.

2.  Also ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his hearing loss since 
discharge from active service.  Ask that he 
complete and return the appropriate releases (VA 
Form 21-4142) for the medical records of each 
private care provider.  And with his 
authorization, request all private treatment 
records indicated, and associate all received with 
the file.  If any request for private treatment 
records is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. § 3.159(e) (2003).  

3.  The RO also must obtain all VA clinical 
records not currently on file and associate them 
with the other evidence in the claims file. 

4.  Schedule the veteran for another VA 
audiometric rating examination to assess the 
current severity of his service-connected left ear 
hearing loss and nonservice connected hearing loss 
in his right ear.  

It is absolutely imperative that the examiner has 
access to the claims file for a review of the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.

5.  Review the report of the VA examination to 
ensure it addresses the revised rating criteria in 
terms of considering the hearing loss in both the 
service-connected left ear as well as that in the 
right ear, which is not service connected.  If the 
report of the examination does not contain 
sufficient information to properly do this, 
take corrective action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then readjudicate the claim based on the 
additional evidence obtained.  The readjudication 
must include consideration of the amendment to 
38 U.S.C.A. § 1160(a)(3), which became effective 
on December 6, 2002.  If the benefit requested is 
not granted to the veteran's satisfaction, send 
him and his representative a Supplemental 
Statement of the Case (SSOC) and give them time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




